Case 7:18-cr-01488 Document 55 Filed in TXSD on 11/28/18 Page 1 of 2

   

UNITED sTAT Es DIsTRICT CoURT Us“ée+d§r“ VC,UJ
soUTHERN DISTRICT oF TEXAS ` "
McALLEN DIvIsIoN ll;".' ‘;.. j 2313

UNITED STATES OF AMERICA David J. Bra",‘iey, C|erk

v. Criminal No. M-lS-l488-Sl-Ol

(03(.0)€0>€0>€0)

EDNA YARITZA ZAl\/IARRIPA
NOTICE OF PLEA AGREEMENT

COMES NOW the United States of America, hereinafter referred to as "the Government,"

by and through its United States Attomey for the Southem District of Texas and its Assistant

United States Attomey assigned to this matter, and would respectfully show the Court that the

Govemment and the Defendant have entered into the following plea agreement:

l. Defendant agrees:
a. to plead guilty to Count One of the Superseding Indictment; and
b. to waive any and all interest in the asset(s) listed in the Notice of Forfeiture

and to the judicial or administrative forfeiture of any and all firearrns,
weapons, and ammunition, seized in connection with the case, including but
not limited to two thousand rounds of 7.62 X 39 mm caliber ammunition
Defendant agrees to waive any and all procedural notice requirements for
forfeiture.

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3El.l(a)
if the defendant clearly demonstrates acceptance of responsibility

lf the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. lf the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in

writing and signed by all parties or on the record in Court. No other promises or inducements

Case 7:18-cr-01488 Document 55 Filed in TXSD on 11/28/18 Page 2 of 2

have been or will be made to the Defendant in connection with this case, nor have any promises or
threats been made in connection with this plea.
ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. lf l
have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Date: [/ _ 23 " / x Defendant: §Q ": ""/'72

l am the Defendant's counsel. l have carefully reviewed every part of this agreement with
the Defendant l certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English

/"\_
language. ' §

f

/- :/"-'/" /

Coh_nsel\for Defense

Date:

 

For the United States of America:

RYAN K. PATRICK
United States Attorney

David A. Lindenmuth
Assistant United States Attomey

 

APPROVED BY:

l/\__»

James H. Stur is y
Assistant Uni ed St tes Attorney in Charge

